            Case 1:18-cv-01880-EGB Document 65 Filed 04/15/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

ORACLE AMERICA, INC.,                         )
                                              )
                Plaintiff,                    )
                                              )
                v.                            )
                                              )
THE UNITED STATES,                            )
                                              )      No. 18-1880C
                Defendant,                    )      (Senior Judge Bruggink)
                                              )
                and                           )
                                              )
AMAZON WEB SERVICES, INC.,                    )
                                              )
                Defendant-Intervenor.         )

                              DEFENDANT’S STATUS REPORT

        Pursuant to the Court’s February 19, 2019 order, defendant, the United States,

respectfully provides this status report regarding the Joint Enterprise Defense Infrastructure

(JEDI) cloud procurement. After reconsidering its earlier determination regarding Deap Ubhi’s

potential personal conflicts of interest, the Department of Defense (DoD) determined, on April 9,

2019, that there is no negative impact on the procurement from Mr. Ubhi’s actions. On April 9,

2019, DoD also determined that defendant-intervenor, Amazon Web Services, Inc. (AWS), has

no organizational conflict of interest that requires its exclusion from the procurement. On

April 10, 2019, DoD established a competitive range of AWS and Microsoft Corporation.

Plaintiff, Oracle America, Inc. (Oracle), was eliminated from the competition.

        The parties have conferred and have agreed to propose the following schedule in this

case:

        •       Oracle shall file a supplemental complaint on or before April 26, 2019
           Case 1:18-cv-01880-EGB Document 65 Filed 04/15/19 Page 2 of 3



       •       The Government shall file an amendment to the administrative record on DVD on

               or before May 2, 2019

       •       Oracle shall file any motion regarding the contents of the administrative record on

               or before May 15, 2019

       •       Oracle shall file a renewed motion for judgment on the administrative record on

               or before May 24, 2019

       •       The Government and AWS shall file their cross-motions for judgment on the

               administrative record and responses to Oracle’s renewed motion for judgment on

               the administrative record on or before June 11, 2019

       •       Oracle shall file a response to the Government and AWS’s cross-motions for

               judgment on the administrative record and a reply in support of its renewed

               motion for judgment on the administrative record on or before June 21, 2019

       •       The Government and AWS shall file their replies in support of their cross-motions

               for judgment on the administrative record on or before July 1, 2019

       •       The parties are available for oral argument at the Court’s convenience on or after

               July 8, 2019

       •       DoD will not award the JEDI contract before July 19, 20191




       1
          If the Court is not inclined to adopt the parties’ proposed schedule, the Government
respectfully requests a status conference to discuss alternatives.


                                                2
         Case 1:18-cv-01880-EGB Document 65 Filed 04/15/19 Page 3 of 3



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Patricia M. McCarthy
                                              PATRICIA M. MCCARTHY
Of Counsel:                                   Assistant Director

CHRISTINA M. AUSTIN
ANDREW BRAMNICK
Office of General Counsel                     s/ William P. Rayel
Washington Headquarters Service &             WILLIAM P. RAYEL
       Pentagon Force Protection Agency       Senior Trial Counsel
Department of Defense                         Commercial Litigation Branch
                                              Civil Division
                                              Department of Justice
                                              PO Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 616-0302
                                              Facsimile: (202) 307-0972
                                              E-mail: William.Rayel@usdoj.gov

April 15, 2019                                Attorneys for Defendant




                                          3
